Action for judgment declaring a conditional sales agreement to be null and void *927on the ground that its execution was induced by fraudulent representations, enjoining negotiation of promissory notes delivered in pursuance thereto, and for a money judgment. Defendant counterclaimed for a money judgment equivalent to the amount of unpaid notes and for foreclosure of a lien in such amount. Judgment dismissing the complaint and granting judgment on defendant’s counterclaim affirmed, with costs. No opinion. Lazansky, P. J., Hagarty and Johnston, JJ., concur; Carswell and Close, JJ., dissent, vote to reverse and for a new trial on the ground that the determination is against the weight of the evidence.